Citation Nr: 1015175	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

Thereafter, the RO, in a May 2008 Statement of the Case (SOC) 
reopened the Veteran's claim and denied it on the merits.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim. See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  In August 2004, an unappealed RO decision denied service 
connection for bilateral hearing loss.

2.  Evidence submitted since the RO's August 2004 decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss is not related to a 
disease or injury in service; it was not manifest to a 
compensable level within one year of service separation.


CONCLUSIONS OF LAW

1.  The August 2004 RO decision denying the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss has been received.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may 
bilateral hearing loss be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

With respect to the Veteran's petition to reopen his claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss, since the claim is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran.

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106; 
38 C.F.R. §§ 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  As part 
of that notice, VA must "indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. 
§ 5103(a)(1).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that an April 2007 VCAA letter fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  
The letter informed the Veteran of what information or 
evidence was needed to support his claim, what types of 
evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.  The 
April 2007 letter also explained how VA assigns disability 
ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's service treatment records, VA treatment 
records, and private treatment records are all in the file.  
There are no additional, outstanding records that the Veteran 
has identified as relevant to his claim.

VA's duty to assist also generally includes the duty to 
provide a VA examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with a May 
2008 VA audiological examination in connection with his 
application to reopen his claim (as well as a prior August 
2004 examination in connection with his original claim for 
service connection).  The VA examiner noted that she reviewed 
the entire claims file, she elicited a history from the 
Veteran, examined him, noted his bilateral hearing loss risk 
factors, and provided adequate reasons and bases for her 
conclusions.  Therefore, the Board finds that the record 
contains sufficient evidence to make a decision with regard 
to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence (Hearing Loss)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In this case, the Veteran claims that he incurred bilateral 
hearing loss as a result of acoustic trauma he experienced in 
active service in the Army as an infantryman.  The RO denied 
his claim in August 2004 finding no competent and probative 
medical evidence linking the Veteran's current hearing loss 
to any incident of his military service.  The denial was 
based, among other things, on the fact that the Veteran's 
hearing was noted as normal at separation and based on the 
Veteran's post-service occupational noise exposure.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence regarding his claims was 
received from the appellant within the appropriate appeal 
period.  Therefore, the August 2004 rating decision is final.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 2004 RO decision, the evidence of 
record included:  
(1) the Veteran's service treatment records, which reflect no 
complaints of hearing problems and reflect that the Veteran's 
hearing was normal at separation in 1968, (2) an August 2004 
VA audiological examination report reflecting a negative 
nexus opinion based, among other things, on the fact that the 
Veteran's hearing was noted as normal at separation and on 
his reported post-service occupational noise exposure, and 
(3) a March 2007 private audiological record prepared by 
J.D., a licensed audiologist, reflecting, among other things, 
that the Veteran had been diagnosed with hearing loss about 
one year prior, which he "first noticed after military 
service."

Again, the RO denied the Veteran's claim in August 2004 
because the most probative medical evidence indicated the 
Veteran's hearing loss was more likely related to post-
service occupational noise exposure.  For evidence to be 
material in this case, therefore, it would have to relate to 
this fact.

Since the final August 2004 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's application to reopen his claim includes 
(1) a November 2007 letter from J.D., the Veteran's private 
audiologist, reflecting a positive nexus opinion, and (2) a 
new May 2008 VA audiological examination report.

The May 2008 VA examination indicates an opinion similar to 
the August 2004 VA examination, which was the basis of the 
prior denial.  That is, the May 2008 VA examiner found the 
Veteran's current hearing loss was more likely related to his 
post-service occupation rather than any incurred in-service 
noise trauma.

In contrast, the November 2007 letter from the Veteran's 
private audiologist linked the Veteran's current hearing loss 
to in-service noise exposure.  The audiologist, in rendering 
her opinion, does not indicate any post-service noise 
exposure, to include the Veteran's 31 year history as a 
machinist.  As will be discussed more thoroughly below, this 
opinion is not dispositive, but it certainly raises a 
reasonable possibility of substantiating the claim and, 
therefore, the claim may be reopened. 

Service Connection (Hearing Loss)

The Board may now address whether the Veteran is entitled to 
service connection for bilateral hearing loss on the merits 
of his claim.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
there is no evidence of any hearing loss until decades after 
service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In the following 
discussion, in order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards for those 
audiometric results obtained prior to November 1967.

As noted above, the Veteran claims that he incurred bilateral 
hearing loss during active service from gunfire.

The Veteran's DD-214 confirms the Veteran served as an 
infantryman, to include overseas in Germany, and, therefore, 
in-service noise exposure is conceded.  The Board further 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
offer that he experienced loud noise from gunfire in service 
and that he has experienced difficulty hearing.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds, however, the Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Veteran's service treatment records are silent as to any 
treatment, diagnoses or complaints of hearing loss.  His 
induction and separation audiological examinations were 
within normal limits.  In fact, the Board notes that the 
separation audiological examination reflects mostly improved 
auditory thresholds compared to the Veteran's March 1966 
induction examination, with the exception of the Veteran's 
auditory threshold in his left ear at 4,000 hertz, which 
increased slightly from 10 to 20 decibels.

Specifically, the Veteran's induction examination report 
reflects that two separate audiological tests were performed 
in February and March of 1966.  The February 1966 audiogram 
reflects pure tone thresholds (converted from ASA to ISO) as 
follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
30
25
25
20
LEFT
30
25
25
20

The above noted induction examination report also reflects 
that a second audiological test was performed in March 1966, 
as it appears that an automatic audiometer was not available 
at the time of the February 1966 examination.  The March 1966 
audiogram reflects pure tone thresholds (converted from ASA 
to ISO) as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
20
0
5
10
LEFT
10
0
15
10





A November 1967 separation examination report reflects that 
audiological testing revealed pure tone thresholds as 
follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
0
5
0
5
LEFT
0
0
0
20

The Board notes that none of the audiological data noted in 
the above induction and separation audiograms meets the 
criteria for a hearing loss disability in either ear as 
defined by 38 C.F.R. § 3.385 (e.g., one auditory threshold of 
at least 40 decibels, or three thresholds of at least 26 
decibels).

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.

The pertinent inquiry, therefore, is whether the Veteran's 
current bilateral hearing loss is medically related to any 
incident of his military service.  For the reasons and bases 
explained in detail below, the Board concludes it is not.

The first evidence of any complaint of hearing loss is the 
Veteran's March 2004 claim for service connection (Form 21-
526), on which he conceded that he had never sought treatment 
for his claimed hearing loss. 

The Veteran was afforded a VA audiological examination in 
August 2004 (in connection with his original claim for 
service connection), and the examiner diagnosed the Veteran 
with bilateral mild-to-severe high frequency sensorineural 
hearing loss.  The August 2004 examination report reflects 
pure tone thresholds as follows:




Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
20
30
70
60
70
58
LEFT
10
5
65
60
70
50

Speech recognition ability (using Maryland CNC word lists) 
was measured as 96 percent for the right ear and 92 percent 
for the left ear.

As the above August 2004 VA audiological examination report 
reflects that the Veteran's auditory threshold exceeded 40 
decibels in several frequencies bilaterally, the criteria for 
a hearing loss disability provided in 38 C.F.R. § 3.385 have 
certainly been met bilaterally.  

With regard to the etiology of the Veteran's bilateral 
hearing loss, the August 2004 VA examiner noted the Veteran's 
reported history of being an infantryman in service and 
experiencing acoustic trauma from gunfire during exercises in 
Germany and due to helicopters in service.  The examiner also 
noted the Veteran's reported post-service noise exposure 
having worked as a machinist for 31 years, and that the 
Veteran reported that ear protection was not used at work 
until more recently.  The examiner opined that the Veteran's 
bilateral hearing loss was not caused by acoustic trauma in 
service or otherwise related to service.  The examiner 
reasoned that because the Veteran's hearing sensitivity was 
normal at separation, there was no evidence that he 
experienced acoustic trauma in service or that he incurred 
any hearing loss as a result of such.  The examiner further 
noted that the Veteran had significant post-service noise 
exposure, and he opined that it was most likely that the 
Veteran's hearing loss began post-service as a result of his 
post-service noise exposure, aging, or some other unknown 
etiology.

A March 2007 private audiological record prepared by J.D. 
reflects that the Veteran reported a history of noise 
exposure, that he first noticed a decrease in hearing 
sensitivity after service, and that he was first diagnosed 
with hearing loss in 2006.  No audiogram is provided in the 
March 2007 record, although it appears that audiological 
testing was performed, as an audiograph is provided.  The 
Board notes, however, that the Board is not competent to 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  An impression 
of moderate to moderately severe sensorineural hearing loss 
was recorded, but no opinion as to the etiology of the 
Veteran's hearing was provided, other than generically noting 
the Veteran's hearing loss pattern is suggestive of noise 
exposure.

Similarly, a November 2007 private audiological record, also 
prepared by J.D., reflects another uninterrupted audiograph, 
see Kelly, supra.  It also reflects that the Veteran reported 
exposure to noise in service as an infantryman, and that the 
Veteran reported the onset of his tinnitus as being in 
service.  An impression of mild-to-severe sensorineural 
hearing loss was recorded.  Again, no discussion of the 
etiology of the Veteran's hearing loss was provided by J.D. 
(other than noting the history provided by the Veteran).

A November 2007 letter written by J.D. the same day she 
prepared the above audiological record reflects that she 
reviewed copies of certain service treatment records provided 
to her by the Veteran, including his induction and separation 
examination reports, and that the Veteran reported to her a 
history of exposure to "hazardous" noise levels in service 
and that his tinnitus had its onset in service.  J.D. noted a 
certain pure tone thresholds recorded that day during her 
examination of the Veteran (although no audiogram or complete 
audiometric data were ever provided) and opined that although 
the Veteran's hearing was normal at separation, there was a 
threshold shift between his induction and separation 
examinations (in his left ear at 4000 hertz from 10 decibels 
at induction to 20 decibels at separation), and based 
thereon, and based on certain histopathology literature 
reflecting that outer hair cell damage in the cochlea occurs 
prior to an individual ever showing a threshold shift on an 
audiogram, it was more likely than not that the Veteran's 
hearing loss (and tinnitus) were related to his in-service 
noise exposure and "it may have worsened as a civilian."

The Board does not find this opinion probative for the 
following reasons. Although J.D. notes the Veteran's military 
noise exposure, she does not mention or otherwise indicate 
she is aware of the Veteran's 31 year post-service history of 
occupational noise exposure as a machinist.  J.D. indicates 
she reviewed the Veteran's entrance and separation audio 
examinations as well as "other medical records" that the 
Veteran provided, but she does not note or reconcile the 
August 2004 VA examiner's opinion.  In short, J.D.'s opinion 
appears to be based on incorrect or, at the very least, 
incomplete factual premises and therefore is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

In contrast, the Veteran was afforded an additional VA 
examination in May 2008 where the examiner indicate a 
thorough review of the claims folder, to include the 
Veteran's service treatment records, the August 2004 VA 
examination and all of J.D.'s 2007 letters.  Similar to the 
August 2004 VA audiological examination report, the May 2008 
VA audiological examination report reflects the VA examiner 
diagnosed the Veteran with bilateral mild-to-severe high 
frequency sensorineural hearing loss.  The report likewise 
reflects pure tone thresholds similar to those noted on the 
August 2004 examination report, as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
25
30
70
65
75
60
LEFT
5
25
65
65
70
56.2
5

Speech recognition ability (using Maryland CNC word lists) 
was measured as 92 percent for the right ear and 92 percent 
for the left ear.

The May 2008 VA examiner noted the same history of the 
Veteran's noise exposure in-service and post-service as was 
reported to the August 2004 examiner, i.e., that he 
experienced loud noise from gunfire in service and that he 
was exposed to occupational noise as a machinist for 31 years 
post-service.  She provided the same opinion as the prior 
August 2004 examiner, to wit, that the Veteran's bilateral 
hearing loss was not caused by or the result of in-service 
acoustic trauma.  The examiner reasoned that the decibel 
shift in one frequency in the Veteran's left ear between 
induction and separation was slight and not significant, and 
that although the Veteran was exposed to high noise levels, 
there was no evidence that it resulted in acoustic trauma 
because hearing loss was ruled out at separation.  She 
reasoned further that the Veteran had significant post-
service noise exposure as a machinist for 31 years, and that 
it was most likely that the Veteran's hearing loss began 
post-service due post-service noise exposure, aging, or some 
other unknown etiology.

The Board finds the above August 2004 and May 2008 VA 
examination reports to be the most probative evidence of 
record as to whether the Veteran's bilateral hearing loss is 
related to service.  As noted above, the examiners had an 
opportunity to review the claims file and examine the Veteran 
and elicit a history from him, they provided interpretations 
of the audiological data collected, and they provided 
thorough reasoning for their conclusions.  Most importantly, 
the examiners based their opinions on the Veteran's reported 
in-service noise exposure and post-service noise exposure.  
In contrast, it does not appear the Veteran's private 
audiologist considered or was aware of the Veteran's lengthy 
post-service occupational history of noise exposure in 
rendering her opinion.

The Board has considered the Veteran's lay statements, 
including his assertions regarding having incurred acoustic 
trauma in service and suffered with hearing problems since 
service.  As noted above, the Board recognizes that the 
Veteran is competent to report experiencing loud noise and 
difficulty hearing.  See Charles, supra.  Also, in accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board finds that the lay evidence 
presented by the Veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  

In this case, however, based upon the lack of probative 
medical nexus associating his in-service noise exposure to a 
current disability, the preponderance of the competent and 
most probative evidence is nevertheless against his claim.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be competent and probative 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
probative medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

The Board also acknowledges the Veteran's contention, by way 
of his representative (see Informal Hearing Presentation), in 
which he asserts that the November 2007 letter from the 
private audiologist reflecting a positive nexus opinion is 
sufficient to place the evidence in equipoise in this case 
(and that reasonable doubt should be resolved in his favor).  
For reasons explained above, the Board finds each of the two 
VA examination reports to be the more probative than the 
November 2007 private opinion and because the Board finds the 
two VA examination reports to have more probative value than 
the November 2007 private audiologist's opinion, the Board 
finds that there is not an approximate balance of evidence, 
and that, rather, the preponderance of the evidence is 
against the Veteran's claim.

Furthermore, the Board notes that the first evidence of any 
complaint of any hearing difficulty was the Veteran's March 
2004 claim for service connection, which is dated about 36 
years after service.  The Board finds that such a prolonged 
period without any evidence of any complaint by the Veteran 
of hearing loss to weigh against the claim.  See Maxson v. 
Gober, 230 F.3d at 1333.

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for bilateral 
hearing loss, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

[DECISION CONTINUED ON THE NEXT PAGE]


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and, to that extent only, the appeal is 
granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


